IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

 

FILE

UCT - 2 2018

C|erk, U S District Court
District 01 Montana
Bé||ings

 

BILLINGS DIVISION
UNITED STATES OF AMERICA, CR 18-39-BLG-SPW
Plaintiff,
vs.
ORDER
ERIC SCOTT BOWEN,
Defendant.

 

 

Upon the Defendant’s Motion to File Document Under Seal (Doc. 23), and

for good cause being shown,

IT IS HEREBY ORDERED that the Defendant’s motion to flle Document

under seal is GRANTED.

d
DATED this Qf n day of GCtober, 2018.

/~%<j@%z¢.,

SUSAN P. WATTERS
United States District Judge

